ORDER

The Director of Lawyers Professional Responsibility has filed with this court a petition alleging that respondent, Wayne A. Van-der Vort, has engaged in unprofessional conduct warranting public discipline.
The Director filed with the petition a stipulation entered into by the respondent and the Director wherein the respondent waives his rights to panel proceedings, referee and court hearings, and waives his right to answer the petition and acknowledges that the allegations of the petition are therefore deemed admitted.
Among the allegations is that a financial audit has disclosed that during the past 8 years, respondent has misappropriated approximately $222,000 from his former firm and his clients by billing his personal expenses to either the firm or the clients.
Both the Director and the respondent agree that this admitted conduct warrants disbarment.
NOW THEREFORE, IT IS HEREBY ORDERED that respondent, Wayne A. Van-der Vort, is disbarred. Respondent has agreed and is ordered to pay $750 in costs in connection with these proceedings to the Director.
BY THE COURT:
/s/ M. Jeanne Coyne Associate Justice